Case 2:20-cv-00966-NR Document 415-12 Filed 08/28/20 Page 1 of 4




                 EXHIBIT A-12
               Case 2:20-cv-00966-NR Document 415-12 Filed 08/28/20 Page 2 of 4



Subject:                           Sent from Snipping Tool




                                              ..




           x~. ..
           .r--




   ~ Buv ~Haro                                             • HIOE C~P7i(}N
  Erie County's new drop box for mailed ballots, located outside the Erie County Courthouse on West Sixth Street. [KEVIN FLOWEf
  TIMES-NEWS)




                                                                                                                   EXHIBIT
                                                                                                                Marks 08/19/20 EX21
 8N6l2020             Case 2:20-cv-00966-NR          Document
                                 New ballot drop box available outside415-12
                                                                       Erie County Filed  08/28/20
                                                                                   Courthouse           Page 3-Erie,
                                                                                              -News - GoErie.com of 4PA

                    way to use Pennsylvania's new mail-in ballot option without having to worry
                    about any mail delays.

                    "This drop-box will add another level of accessibility and reliability for voters
                    concerned about going to the polls during the coronavirus emergency,"
                    Boockvar said.

                    The Erie County Courthouse also will be open to the public from 1VIay 20 to May
                    26 so voters may apply for absentee or mail-in ballots and vote in person at the
                    county's Voter Registration Office, located in Room 112 on the courthouse's first
                    floor.

                    Hours of operation will be announced later, and no other areas of the courthouse
                    will accessible on those days.

                    County Election Board Chairman and Erie County Councilman Carl Anderson
                   said the drop box "will be a vital service for voters so they can get their ballot
                    returned on time."

                   For information, call 451-6275.

                   Contact Kevin Flowers at kf lowers~a timesnews.com. Follow him on Twitter at
                   ~a ETNf lowers.




https:!lvwvw.goerie.comtnews120200507/new-ballot-drop-box-available-outside-erie-county-courthouse                        2/2
 8!1612020            Case 2:20-cv-00966-NR
                                  New ballot drop box Document
                                                      available outside415-12
                                                                        Erie CountyFiled  08/28/20
                                                                                   Courthouse          Page 4-Erie,
                                                                                              -News - GoErie.com of 4PA




                                                      .1~~.                          .._.COM


                    New ballot drop box available outside Erie
                    County Courthouse
                    By Kevin Flowers
                    ~a etnflowers
                    Posted May 7, 2020 at 12:13 PM
                    Updated May 8, 2020 at 4:15 AM
                    Erie County is believed to be the first Pennsylvania
                    county to put a drop box in place for mailed ballots.

                    There is a new drop-off box for mail-in and absentee ballots outside the Erie
                    County Courthouse, 140 West Sixth St.

                   Erie County is believed to be the first Pennsylvania county to put a drop box in
                    place for mailed ballots, according to the county's Board of Elections.

                   Voters can now drop off their completed ballots, at any time of day, seven days a
                   week. The box is located near the courthouse's main entrance off West Sixth
                   Street.

                   The county purchased the box in the wake of Act 77, which Governor Wolf
                   signed into law in 2019. That new election law created the option of mail-in
                   ballots with no excuse needed, along with later deadlines for voter registration
                   and for returning mail-in and absentee ballots.

                   Roughly one million Pennsylvanians have applied for mail-in ballots for the June
                   2 primary.

                   According county officials, Erie County has received nearly 20,000 applications
                   for ballots by mail for the primary, which is four times greater than 2016
                   primary, the last one to feature a presidential race.

                   Pennsylvania Secretary of State Kathy Boockvar said in a statement: "I applaud
                   Erie County for setting up this secure and convenient drop-box for mail-in
                   ballots in front of their courthouse. I'm sure voters will find this an easy and safe

https:t/www.goerie.com/news120200507/new-ballot-drop-box-available-outside-erie-county-courthouse                         ~/2
